Case 18-15143-amc           Doc 61   Filed 07/08/19 Entered 07/08/19 10:37:50            Desc Main
                                     Document     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                         :       Chapter 13
                                               :
          MICHAEL SCHNITZEL                    :
                         Debtor                :       Bankruptcy No. 18-15143AMC


                     CHAPTER 13 STANDING TRUSTEE’S ANSWER TO
                     MOTION TO MODIFY PLAN POST CONFIRMATION


          Jack K. Miller, counsel for the trustee, William C. Miller, answers the Motion to Modify
                 as follows:

          1.      Debtor has made no trustee payments since January 10, 2019.

          2.      The proposed plan does not address the claim filed by the City of Philadelphia.

          3.       The proposed plan does not address the amended claim filed by the mortgagee in
               the amount of $14,199.

          WHEREFORE, the trustee respectfully requests that the Motion to Modify Plan be
denied.

                                                       Respectfully submitted,


                                                       /s/ Jack K. Miller
                                                       _____________________________
Date: July 8, 2019                                     Jack K. Miller, Esquire, Staff Attorney for
                                                       William C. Miller, Esquire
                                                       Chapter 13 Standing Trustee
